Exhibit 99.1 Introduction to Evogene December, 2015 Ofer Haviv, President & CEO Safe Harbor Statement 2 This presentation contains "forward-looking statements" relating to future events, and we may from time to time make other statements, regarding our outlook or expectations for future financial or operating results and/or other matters regarding or affecting Evogene Ltd. or its subsidiaries (collectively, “Evogene” or “we”), that are considered “forward-looking statements” as defined in the U.S. Private Securities Litigation Reform Act of 1995 (the “PSLRA”). Such forward-looking statements may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” “intend” and “potential” or words of similar meaning. For these statements, Evogene claims the protection of the safe harbor for forward- looking statements contained in the PSLRA. Suchstatements are based on current expectations, estimates, projections and assumptions, describeopinions about future events,involve certain risks and uncertainties which are difficult to predictand are not guarantees of future performance. Therefore, actual future results,performance or achievements, and trends in the future of Evogene may differ materially from what isexpressed or implied bysuchforward-looking statements due to a variety of factors,many of which are beyond Evogene's control,including, without limitation, those described in greater detail in our Periodical and Annual Reports, including our Registration Statement on Form F-1, Annual Report on Form 20-F and in other information we file and furnish with the Israel Securities Authority and the U.S. Securities and Exchange Commission, including under the heading “Risk Factors.” All written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the previous statements. Except for any obligations to disclose information as required by applicable securities laws, Evogene disclaims any obligation or commitment to update any information contained in this presentation or to publicly release the results of any revisions to any statements that may be made to reflect future events or developments orchanges in expectations, estimates, projections and assumptions. The information contained herein does not constitute a prospectus or other offering document, nor does it constitute or form part of any invitation or offer to sell, or any solicitation of any invitation or offer to purchase or subscribe for, any securities of Evogene or any other entity, nor shall the information or any part of it or the fact of its distribution form the basis of, or be relied on in connection with, any action, contract, commitment or relating thereto or to the securities of Evogene. The trademarks included herein are the property of the owners thereof and are used for reference purposes only. Such use should not be construed as an endorsement of the products or services of Evogene. Introducing Evogene 3 We are… A leading ag biotechnology company for the improvement ofcrop productivity and performance, addressing the increasing demand for food, feed and fuel Introducing Evogene 4 ¡Founded in 2002 ¡Located - §HQ : Rehovot, Israel §R&D site : St. Louis, USA ¡~200employees, 80% R&D ¡Two R&D hubs for improving crop productivity - §Crop enhancement - yield, drought tolerance and fertilizer use efficiency §Crop protection - insect resistance, disease, weeds ¡Targeting 3 major markets - seed traits (~$40B*); ag- chemicals (~$55B**); ag-biologicals (~$3.2B***) ¡Addressing markets through collaborations with world- leading agriculture companies ¡Over 1,000 genes in field trial validation - within partners’ pipelines *Source: Phillips McDougall **Source: Phillips McDougall, 2014 ***Source: Piper Jaffray 2013, Agrow 2014 The need for innovation 5 The need: provide more with less World population (in billions)ISource: United States Census Bureau. Hectares per capita, globallyISource: FAO. World population Arable land per capita The solution: increasing crop productivity and performance Farmer will always want better yield - best seed products and lower input costs Evogene’s approach for ag-innovation: utilizing scientific understanding and computational technologies to harness the potential of the Ag ‘big data’ revolution Improved Seed Traits Innovative Ag-Chemicals Novel Ag-Biologicals Ag ‘big data’ - an opportunity for ag-innovation 6 *For which ag ‘big data’ is available Ag ‘big data’ “hidden product” >100’s M microbial strains & genes* >10’s M plant genes ~100M chemical molecules* Costs ↓ Quantity ↑ Diversity↑ From ag ‘big data’ to ag-innovation - the challenge 7 *For which ag ‘big data’ is available Product Example - corn with increased yield Only few candidates (genes / SNPs / other) contribute to final product Ag ‘big data’ “hidden product” >100’s M microbial strains & genes* >10’s M plant genes ~100M chemical molecules* 8 Evogene’s proprietary approach Harnessing ag ‘big data’ to achieve breakthrough ag-products ❷Computational data analysis ❹Learning curve ❸Validation & optimization ❶Generation and integration of relevant data 8 *For which ag ‘big data’ is available Ag ‘big data’ “hidden product” Product Example - corn with increased yield Harnessing ag ‘big data’ through scientific understanding & computational technologies 9 Engine driving our innovation: utilizing scientific understanding & computational technologies to harness the potential of the Ag ‘Big Data’ revolution Interdisciplinary R&D expertise •Plant genomics •Plant physiology Bioinformatics •Plant genetics •Agronomy •Molecular biology •Entomology •Structural biology •Chemistry •Chemoinformatics •Microbiology •… Integrated databases Evogene’s pathways for Ag-innovation 10 Crop Protection Hub (CP) (insect, disease, weed control) Improved Seed Traits Innovative Ag-Chemicals Ag-Biologicals 10 Engine driving our innovation: utilizing scientific understanding & computational technologies to harness the potential of the Ag ‘Big Data’ revolution Core revenue model and partnerships 11 Business model & partners • Initial revenues: R&D and milestone payments from partners • Primary long-term revenues: royalties from seed traits, ag-chemicals and ag- biologicals • Collaborations with world leading seed and ag-chemical companies Evogene’s pathways for Ag-innovation 12 Improved Seed Traits Innovative Ag-Chemicals Ag-Biologicals 12 Engine driving our innovation: utilizing scientific understanding & computational technologies to harness the potential of the Ag ‘Big Data’ revolution 13 Improved seed traits Market overview & potential CAGR (09’-13’) +9% Rapidly growing market* Yield Drought tolerance Insect resistance Herbicide tolerance Disease resistance $0.65B $3.2B $1.5B $3.5B $1B $0.45B $0.5B $1.2B $1.5B $1B Corn Soy Trait potential - per crop* Biotechnology seeds Conventional seeds Conventional seed price Insect resistance Herbicide tolerance Additional traits (partial) *Source: Phillips McDougall *Source: Team Analysis Improved seed traits - Crop Enhancement Current product program pipeline 14 Note: Any results, estimates, or calculations relating to probability of success at each phase of development may differ from company to company and across products. Furthermore, any such results, estimates, calculations, or probabilities may differ depending on a range of varying factors, including, but not limited to, market conditions, changing regulations or longer than expected regulatory processes, the traits and the crops that are the target of research or collaboration and the amount of resources available, or devoted to, particular research or collaboration projects by us or our collaborators. Corn 1. Yield Biogemma 2. Drought Biogemma 3. Nitrogen use efficiency Soybean 4. Yield 5. Drought Wheat 6. Yield 7. Drought 8. Nitrogen use efficiency Cotton 9. Yield 10. Drought 11. Nitrogen use efficiency Canola 12. Yield 13. Drought 14. Nitrogen use efficiency 15. Yield 16. Drought 17. Nitrogen use efficiency Crop Trait Partner Discovery Phase I POC Phase III Advanced Dev. & Regulation Phase IV Pre Launch Improved seed traits - Crop Protection Current product program pipeline Corn 1. Fusarium 2. Lepidoptera 3. Coleoptera (Rootworm) 4. Beet Armyworm Soybean 5. Asian Rust 6. Nematode 7. Lepidoptera 8. Hemiptera Banana 9. Black Sigatoka Cotton 10. Lygus Hesperus 15 Crop Trait Partner Discovery Phase I POC Phase III Advanced Dev. & Regulation Phase IV Pre Launch Improved seed traits Collaboration with Monsanto - example 16 Gene discovery and trait optimization by Evogene Development and commercialization by Monsanto Model plant validation Regulatory Yield Drought Fertilizer utilization Target plant validation and development ¡Collaboration period - 8 years ¡Traits §Crop Protection traits - Fusarium resistance in corn ¡Crops §Corn, soybean, cotton, canola ¡Collaboration terms §Milestone payments + royalties based on sales ¡Equity investment §$30m (including $12m in recent IPO) Existing insect resistance seed traits - ~4.5B* Dire need for innovation Rising resistance to existing solutions One solution (Bt toxins) does not fit all 17 Improved seed traits - Crop Protection Insect control - Our motivation and activity to date ¢Market - §Large potential §Significant need due to increasing resistance ¢Evogene’s offering - §An innovative computational approach to delivering new MOA §Several milestones successfully achieved to date * Context Network and Team Analysis Evogene’s pathways for Ag-innovation 18 Crop Protection Hub (CP) (insect, disease, weed control) Improved Seed Traits Innovative Ag-Chemicals Ag-Biologicals 18 Engine driving our innovation: utilizing scientific understanding & computational technologies to harness the potential of the Ag ‘Big Data’ revolution 19 Huge market - ~$55B* in 2014 §Rising weed resistance §Growing need for innovation §Rising regulation pressure Innovative Ag-Chemicals Market highlight ($14.85B) ($14.3B) ($1.65B) Rising Glyphosate resistance Less innovative ag-chemicals under development Regulatory requirements becoming stricter Need for innovation - herbicide sector Herbicides Insecticides Fungicides Others * Source: Phillips McDougall , 2014 Innovative Ag-Chemicals - Crop Protection (Herbicides) How does a herbicide work? 20 Substantial growth in herbicide resistance A weed target protein a macro-molecule within the weed essential for weed life Invasive weeds annual damage to agricultural productivity - estimated at up to $100B Herbicide: a chemical that inhibits a process in the weed that is essential to its life The Herbicide (Chemical) inhibition Weed control X è critical need for novel solutions Row crops 1. Non-selective herbicide Broad leaves 2. Grasses selective herbicide Grasses 3. Broad leaves selective herbicide Innovative Ag-Chemicals - Crop Protection (Herbicides) Current product program status Note: Any results, estimates, or calculations relating to probability of success at each phase of development may differ from company to company and across products. Furthermore, any such results estimates, calculations, or probabilities may differ depending on a range of varying factors, including, but not limited to, market conditions, changing regulations or longer than expected regulatory processes, the product type and the crops that are the target of research or collaboration and the amount of resources available, or devoted to, particular research or collaboration projects by us or our collaborators. Induced Non-induced Example of target validation - Silencing the target result s with severe damage to photosynthesis (chlorophyll florescence) Crop Application Partner Regulation & Registration Discovery (Protein & chemistry) ¡Collaboration period - ~3 years ¡Activities - Targets In-silico target discovery & validation In silico library design Screens Hits Target discovery & validation Downstream development Discoveryof chemical candidates Candidate chemical screening Novel herbicides 22 Innovative Ag-Chemicals - Crop Protection (Herbicides) Collaboration with BASF - example Evogene’s pathways for Ag-innovation 23 Crop Protection Hub (CP) (insect, disease, weed control) Improved Seed Traits Innovative Ag-Chemicals Ag-Biologicals 23 Engine driving our innovation: utilizing scientific understanding & computational technologies to harness the potential of the Ag ‘Big Data’ revolution 24 Ag-Biologicals Market highlight and activity to date $2.0B $1.2B 2019E $6.0B $3.0B Biostimulants - biological products for crop enhancement Biopesticides- biological products for crop protection Why AgBiologicals? üRelatively short time & low cost to product ü“Greener” and safer alternative to chemicals üMitigate emerging chemical resistance Sources: Piper Jeffries 2013, Agrow 2014 Evogene’s current activities - highlights Proprietary seeds - Evofuel Ltd A wholly owned development stage company ¡Traditional / family farming §Handpicked §Lack equipment §Poor seed quality ¡Low productivity §World average- ~1ton/ha ¡Limited supply §c.1.5m ha worldwide §c.$1,500 per ton oil Castor today ¡Modern farming §Large scale §Fully automated §Significantly improved yields(100’s %), rain fed §Short term - industrial uses §Longer term - biodiesel feedstock ¡Attractive business model §Brazil and Argentina key markets § >5m ha potential in Brazil Our castor Evofuel castor field, Brazil, 2014 Corporate information ¡~$106.4M in cash, short term bank deposits and marketable securities ¡Operating cash burn for 9 month period $10.6M Cash position (September 30, 2015) Corporate ID ¡Based in Rehovot, Israel; US R&D Center in St. Louis, MO ¡~200 FTEs, 80% R&D positions ¡Key milestones: §2002 - spin off from Compugen (NASDAQ:CGEN) §2007 - lists on TASE (EVGN) ~$34m (gross proceeds) §2013 - lists on NYSE (EVGN) ~$85m (gross proceeds) Stock data ¡Shares outstanding ~25.4M ¡Trading on TASE and NYSE 26 Thank you.
